DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed July 7, 2022 has been entered.  Claims 1-9, 18 and 19 are pending examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 requires step (e) heating the aqueous protein solution.  While there is support in the present specification to claim a step of precipitating the soluble proteins using a combination of heat, i.e. 60ºC, acid (i.e. pH drop to 5.5), and CaCl2 ([0175]), there is no support for a separate step of heating the aqueous protein solution to any temperature prior to adding a calcium salt and adjusting the pH, step (f).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soetrisno et al. (“Protein Yields and Characteristics from Acid and Salt Coagulations of Yellow Pea (Pisum sativum L. Miranda) Flour Extractions”, J. Agric. Food Chem., 40, (1992), pp. 970-974) in view of Singh et al. (“Functional and Edible Uses of Soy Protein Products”, Comprehensive Reviews in Food Science and Food Safety, Vol. 7, 2008, pp. 14-28).
Regarding claims 1-5 and 8, Soetrisno et al. disclose a method of obtaining a proteinate from yellow peas comprising the steps of : (a) obtaining yellow pea flour (i.e. non-animal natural source); (b) extracting the yellow pea flour with an aqueous solution at an extraction pH to obtain an aqueous protein solution (i.e. slurry); (c) separating the non-aqueous components (i.e. precipitate) from the aqueous protein solution by centrifuging; (d) adding calcium chloride (i.e. calcium salt, calcium dichloride) and adjusting the pH to 6.5 to coagulate and precipitate the protein in the aqueous protein solution; (e) separating the protein precipitate from the non-precipitated components (i.e. supernatant); and (f) drying the precipitate to obtain a refined protein component (i.e. calcium proteinate – page 971/Figure 1). 
Soetrisno et al. also disclose the use of elevated temperatures (25º, 35º and 40ºC) at step (d) (p. 970/Protein Extraction, Table I).  
While Soetrisno et al. disclose does not disclose heating the aqueous protein solution before adding calcium salt (step (d)), the reference discloses heating concurrent with the calcium salt addition.  Absence new or unexpected results, the selection of any order of performing process steps is prima facie obvious (see MPEP §2144.04 IV.C.).  
Here a claimed precipitation pH of about 6 is considered to encompass pH values slightly above and below 6 including 6.5.
Soetrisno et al. is silent with respect to washing the pea protein flour prior to the extraction step and after obtaining the yellow pea proteinate.
Singh et al. teaches a process of preparing soy protein concentrates from defatted soy flour wherein the soy flour is washed at a pH of 4.5 to remove the sugars (p. 16/Concentrates).
Soetrisno et al. and Singh et al. are combinable because they are concerned with the same field of endeavor, namely, the preparation of legume protein products from legume flour.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have washed the pea flour of Soetrisno et al. at an acid pH of 4.5, as taught by Singh et al, to help remove sugars and other impurities from the soy flour.
With regards to the step of washing the pea protein precipitate, the person of ordinary skill in the art intending to use the pea proteinate in food would have been motivated to wash the precipitate, to remove impurities, including salt.
Regarding claim 6, modified Soetrisno et al. disclose all of the claim limitations as set forth above. Soetrisno et al. disclose the extraction pH ranges from about 7 to about 11 (p. 970/Table I).
Regarding claim 7, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  While Soetrisno et al. disclose adding calcium chloride (i.e. calcium dichloride) at a pH of 6.5 to coagulate and precipitate protein from an aqueous pea protein solution (i.e. slurry), the reference is silent with respect to concentration.
Given the disclosure of Soetrisno et al. wherein calcium chloride is used to coagulate and precipitate pea protein, the skilled artisan would have adjusted, in routine processing, the concentration of calcium chloride to successfully coagulate the protein in the aqueous solution of pea protein and obtain a desired yield.
Regarding claim 18, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  Given Soetrisno et al. as modified disclose a process of obtaining a proteinate (i.e. refined protein component) substantially similar to that presently claimed, intrinsically the proteinate would display the claimed L*, a* and b* values.
Regarding claim 19, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  While Soetrisno et al. disclose precipitating protein from the aqueous protein solution at elevated temperatures of 25º, 35º and 40ºC (p. 970/Table I), the reference is silent with respect to a temperature of 60ºC.  While Soetrisno et al. disclose that temperature had no significant effect on protein yield with CaCl2 extraction, the three-dimensional response models show that yield slightly increases with increasing temperature up to 40ºC.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to try elevated temperatures above 40ºC, including a temperature of 60ºC, to increase protein yield from CaCl2 extraction. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soetrisno et al. (“Protein Yields and Characteristics from Acid and Salt Coagulations of Yellow Pea (Pisum sativum L. Miranda) Flour Extractions”, J. Agric. Food Chem., 40, (1992), pp. 970-974) in view of Singh et al. (“Functional and Edible Uses of Soy Protein Products”, Comprehensive Reviews in Food Science and Food Safety, Vol. 7, 2008, pp. 14-28) as applied to claim 1, and further in view of Clark (“Mechanistic studies of protein fractionation by precipitation with carboxymethylcellulose”, Retrospective Theses and Dissertations. 97/67, 1988, https://lib.dr.iastate.edu/cgi/viewcontent.cgi?article=10766&context=rtd, downloaded 29 January 2020).
Regarding claim 9, modified Soetrisno et al. disclose all of the claim limitations as set forth above.  Soetrisno et al. is silent with respect to polysaccharide.
Clark teaches fractionating proteins by precipitation with carboxymethyl cellulose (i.e. polysaccharide – p. 39-67/Protein Precipitation and Fractionation by Precipitation with Carboxymethyl Cellulose).  Clark teaches that proteins of opposite charge are precipitated with carboxymethyl cellulose and fractionation is achieved through control of both the pH and dosage levels (p. 40/Abstract).    
	Soetrisno et al. and Clark are combinable because they are concerned with the same field of endeavor, isolating protein products using precipitation.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added carboxymethyl cellulose (i.e. polysaccharide) to the aqueous pea protein solution (i.e. slurry) of Soetrisno et al. to obtain a more efficient and/or different fractionation of protein.
Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. 
Applicants explain that the “claimed method requires an additional heating step, that is associated with the removal of volatile compounds such as phenolic acids, including flavonoids and tannins (see paragraph [00131]), and the removal of heat-labile contaminants and/or microbial contaminations.”  Applicants argue “[n]either this step, nor its effect, is disclosed or taught in Soetrisno.”
Claim 1 does not require that the heating step remove volatile compounds, heat-liable contaminants and/or microbial contaminants.  Here, Soetrisno et al. disclose the use of elevated temperatures (25º, 35º and 40ºC) at step (d) (p. 970/Protein Extraction, Table I).  
While Soetrisno et al. disclose does not disclose heating the aqueous protein solution before adding calcium salt (step (d)), the reference discloses heating concurrent with the calcium salt addition.  Absence new or unexpected results, the selection of any order of performing process steps is prima facie obvious (see MPEP §2144.04 IV.C.).  
Regarding claim 18, Applicants submit “[n]either Soetrisno nor Singh nor the combination thereof teach a refined protein component with the color attributes set forth in claim 18.”
The combination of Soetrisno et al. and Singh et al. teach a method of obtaining a protein product comprising essentially the same steps as the claimed methods.  One of ordinary skill in the art would expect the protein product produced by the combination of Soetrisno et al. and Singh et al. to display the recited color attributes.    
Applicants submit “[t]here is no indication or suggestion in the combined teachings of Soetrisno and Singh of the currently claimed process of claim 1.”
Applicants are directed to the rejection set forth above.  The combination of references are considered to cover the currently claimed process of claim 1.
Applicants submit “[t]here is no reasonable expectation that some unsuggested and untaught combination of the Soetrisno and Singh methods would yield a refined protein component, particularly a refined protein component having the color attributes recited in claim 18.”  
The combination of steps is taught by Soetrisno et al. and Singh et al.  See rejection set forth above.  There is no evidence on the record demonstrating the project produced by the method of Soetrisno et al., as modified by Singh et al, would not display the claimed color attributes.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759